Citation Nr: 1503389	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1958 to January 1961.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for bilateral hearing loss disability is adjudicated.  

The Veteran's DD Form 214 shows that he served as an electrical repairman.  A March 1958 enlistment examination indicated the Veteran's hearing acuity was 15/15 bilaterally on a whisper test.  

A November 1958 examination disclosed that the Veteran's pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
x
10
LEFT
15
10
10
x
35

Service treatment records (STRs) dated in June and July 1960 indicate the Veteran complained of pain in the left ear that he attributed to swimming, was given an impression of acute cellulitis of the exterior auditory canal and pseudomonas otitis externa, and was treated with suction and irrigation with peroxide.

At the time of the January 1961 separation examination, pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
x
15
LEFT
25
20
25
x
30

In connection with February 2011 private treatment, the Veteran reported progressive bilateral hearing loss for several years with a history of acoustic trauma from military service.  Dr. P.P. indicated the Veteran's moderate-severe symmetric sensorineural hearing loss was, "consistent with hearing loss pattern from combination of acoustic trauma and age-related changes in cochlea."

In March 2011, the Veteran reported symptoms of hearing loss due to repeated exposure to machine gunfire during combat exercises in military service.  In April 2011, the Veteran further stated that he experienced hearing loss for over 40 years related to machine gunfire and explosive missile firings for about ten months working as a missile repair technician.

May 2011 statements from the Veteran's wife, son, and daughter indicate that the Veteran spoke in a loud voice shortly after separation from service, which they later attributed to hearing loss, and that the Veteran has had difficulty hearing and communicating for the past ten years.

In a September 2011 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner indicated that the Veteran attributed his hearing loss to exposure to machine gunfire in close combat exercises, repairing internal components for and firing missiles, simulating combat situations with machine gunfire, and using rifles and carbines.  The VA examiner opined that hearing loss was not at least as likely as not caused by or a result of military service.  The VA examiner explained that based on the Veteran's STRs, VA records, subjective reports, reported military noise exposure, and significant pure tone threshold shift documented in the STRs, exposure to military acoustic trauma was moderate based upon a military occupational specialty of electric repairman.  The VA examiner opined that tinnitus was at least as likely as not due to military noise exposure due to reported onset of bilateral tinnitus in service, such that it was, "not unreasonable to believe the onset of tinnitus and/or early damage to the hearing system began during that time."

In an April 2012 VA addendum opinion, the VA examiner clarified that the Veteran's hearing loss was not related to military service based on a review of the Veteran's claims file and the examiner's clinical expertise.  The examiner explained that the Veteran had normal hearing at a January 1961 separation examination and that peer-reviewed literature did not support delayed onset for noise-induced hearing loss.

The Board finds the September 2011 VA examination report and April 2012 VA addendum opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the Veteran's hearing was normal upon separation from service and that literature did not support delayed noise-induced hearing loss.  However, the examiner failed to comment on the September 2011 VA examination report's notation that there was a significant puretone threshold shift during service and that military noise exposure may have caused early damage to the hearing system.  Additionally, the examiner did not address a February 2011 private treatment record indicating the Veteran's bilateral hearing loss was "consistent with hearing loss pattern from combination of acoustic trauma and age-related changes in cochlea."  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records.

2. Then, all pertinent evidence of record must be made available to and reviewed by the September 2011 VA examiner to determine the nature and etiology of the Veteran's bilateral hearing loss disability. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that bilateral hearing loss had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address Dr. P.P.'s statement that hearing loss is consistent with a combination of acoustic trauma and age-related changes.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record should be made available to and reviewed by another health care professional with sufficient expertise, who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)
As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




